Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of Claims
This communication is in response to the Request for Continued Examination filed 05/25/2021.
Claims 21, 31, 33-35, 38 and 40 have been amended.
Claims 1-20 and 39 have been cancelled.
Claim 41 has been newly added.
Claims 21-38 and 40-41 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-38 and 40-41 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
2019 Revised Patent Eligibility Guidance (PEG): Step 1:
Claims 21-32 and 40-41 are directed to a method (i.e., a process) and claims 33-38 are directed to a system (i.e., a machine).  Accordingly, claims 21-38 and 40-41 are all within at least one of the four statutory categories.
2019 PEG: Step 2A - Prong One:
Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes.
Representative independent claim 31 includes limitations that recite an abstract idea.  Note that independent claim 31 is a method claim, 21 also covers a method claim, while claim 33 covers the matching system claim.
Specifically, independent claim 31 recites:
A method for controlling a graphical user interface of an adherence indication tool used for improved diabetes self-management, the method comprising:
operatively coupling said processing device to a blood glucose meter or a continuous glucose monitor;
executing by said processing device an adherence indication tool that provides a graphical user interface on a display operatively connected to the processing device, and in which the adherence indication tool has contained in a memory operatively connected to the processing device a library of activity units each described by a descriptive title, a description that describes the associated activity unit by activity steps, a specific sequence for the activity steps, a timeline and list of actions expected at each activity step, and parameters that enable quantifying each of the activity steps by a plurality of prescribed therapy rules governing the activities step for the associated patient activity;
initiating a testing period in said processing device upon receipt by said processing device of a selection via the graphical user interface of the adherence indication tool of at least one of the activity units from the library contained in the memory of the processing device;
collecting data from the blood glucose meter or the continuous glucose monitor by said processing device each time upon receipt by said processing device via the graphical user interface of the adherence indication tool that one of the activity steps of the selected activity unit is indicated as accomplished;
annotating within the memory the collected data with information that is associated with the one of the activity steps of the selected activity unit indicated as accomplished such that a recorded sequence of the activity steps in the memory has no ambiguity;
calculating in the processing device upon receipt by the processing device via the graphical user interface of the adherence indication tool of a specified time window within the testing period, a Degree of Adherence equation, which is defined as:

    PNG
    media_image1.png
    79
    704
    media_image1.png
    Greyscale

where the Number  Of Adhered Unit term is a summation of adhered units (A;) in the specified time window and the Total Number Of Adherence Unit term is total number of adherence units (n) in the specified time window, each adherence unit being defined by one or more of the activities steps of the selected activity unit and in which each of the adherence units (n) is evaluated by the digital processing device using a plurality of prescribed therapy rules governing the one or more activities steps of the adherence unit on the collected data with the information that is associated with each one of the activity steps of the adherence unit, and in which each of the adherence units (n) upon being evaluated by the digital processing device as satisfying all associated prescribed therapy rules that affirm all parameters of the associated one or more of the activities steps have been met, is designated by the digital processing device as an adhered unit and used in the summation of the adhered units; and
updating an adherence level provided by the graphical user interface of the adherence indication tool based on the calculation of the Degree of Adherence equation for the specified time window;
displaying the updated adherence level on the improved GUI display of the adherence indication tool; and
displaying on the improved graphical interface one or more adherence components indicative of patient responsibility and physician responsibility based on the updated adherence level and the collected data as a grid-based summary view of the one or more adherence components with overlaid information.
The Examiner submits that the foregoing underlined limitations constitute: (a) “certain
methods of organizing human activity” because evaluating a diabetes patient's adherence by logging patient activities for a prescribed therapy selected from a library of the patient activities referred to as rules governing the patient activities, indicating the patient’s responsibility and the physician’s responsibility in a implemented treatment plan for managing diabetes all relate to managing human behavior/interactions between people/an agreement between people.  Furthermore, the foregoing underlined limitations constitute (b) “mathematical concepts” because calculating a total number of adherence units in a specific time window of interest and calculating adherence units as a percentage are mathematical relationships/mathematical formulas or equations/mathematical calculations.
Accordingly, the claim describes at least one abstract idea.

In relation to claims 32 and 41 (similarly to claim 31), these claims constitute: (a) “certain methods of organizing human activity” because computing a meal-insulin amount in grams equivalent to carbohydrates ratio, insulin sensitivity, total insulin dose, delivery of insulin bolus, 10 minutes prior to eating the for performing insensitivity therapy for the meal all relate to managing human behavior/managing personal behavior/interactions between people.  Furthermore, these limitations constitute (b) “mathematical concepts” because computing a corrective-insulin amount per meal time and a summarized numerical value based representation indicative of percentage of compliance across the grid based on a maximum degree of compliance of 100% all relate to mathematical relationships/mathematical formulas or equations/mathematical calculations.
In relation to claim 30, this claim merely recite specific kinds of activities that was obtained. Claim 28 recites annotating collected data time stamped, claim 27 recites storing the collected data via the memory, claim 25 recites to instruct collecting data from the blood glucose meter or insulin pump via the processing device, claim 26 recites to prompt for information regarding each of the patient activities when accomplished via the improved graphical user interface.
2019 PEG: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an 
In the present case, for representative independent claim 31 (similar to claims 21 and 33, the additional limitations beyond the above-noted at least one abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A method for controlling a graphical user interface of an adherence indication tool (conventional computer implementation as noted below, see MPEP § 2106.05(f)) used for improved diabetes self-management, the method comprising:
operatively coupling said processing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) to a blood glucose meter or a continuous glucose monitor;
executing by said processing device an adherence indication tool that provides a graphical user interface on a display operatively connected to the processing device, and in which the adherence indication tool has contained in a memory operatively connected to the processing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) a library of activity units each described by a descriptive title, a description that describes the associated activity unit by activity steps, a specific sequence for the activity steps, a timeline and list of actions expected at each activity step, and parameters that enable quantifying each of the activity steps by a plurality of prescribed therapy rules governing the activities step for the associated patient activity;
initiating a testing period in said processing device upon receipt by said processing device of a selection via the graphical user interface of the adherence indication tool of at least one of the activity units from the library contained in the memory of the processing device (conventional computer implementation as noted below, see MPEP § 2106.05(f));
collecting data (insignificant pre-solution activity as noted below, see MPEP § 2106.05(g), the Examiner further submits that such steps are not unconventional as they merely consist of receiving data over a network.  See MPEP 2106.05(d)(II) Symantec) from the blood glucose meter or the continuous glucose monitor by said processing device each time upon receipt by said processing device via the graphical user interface of the adherence indication tool that one of the activity steps of the selected activity unit is indicated as accomplished;
annotating within the memory the collected data with information that is associated with the one of the activity steps of the selected activity unit indicated as accomplished such that a recorded sequence of the activity steps in the memory has no ambiguity;
calculating in the processing device upon receipt by the processing device via the graphical user interface of the adherence indication tool (conventional computer implementation as noted below, see MPEP § 2106.05(f)) of a specified time window within the testing period, a Degree of Adherence equation, which is defined as:

    PNG
    media_image1.png
    79
    704
    media_image1.png
    Greyscale

where the Number  Of Adhered Unit term is a summation of adhered units (A;) in the specified time window and the Total Number Of Adherence Unit term is total number of adherence units (n) in the specified time window, each adherence unit being defined by one or more of the activities steps of the selected activity unit and in which each of the adherence units (n) is evaluated by the digital processing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) using a plurality of prescribed therapy rules governing the one or more activities steps of the adherence unit on the collected data with the information that is associated with each one of the activity steps of the adherence unit, and in which each of the adherence units (n) upon being evaluated by the digital processing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) as satisfying all associated prescribed therapy rules that affirm all parameters of the associated one or more of the activities steps have been met, is designated by the digital processing device (conventional computer implementation as noted below, see MPEP § 2106.05(f)) as an adhered unit and used in the summation of the adhered units; and
updating an adherence level provided by the graphical user interface of the adherence indication tool based on the calculation of the Degree of Adherence equation for the specified time window;
displaying the updated adherence level on the improved GUI display of the adherence indication tool (conventional computer implementation as noted below, see MPEP § 2106.05(f)) ; and
displaying on the improved graphical interface (conventional computer implementation as noted below, see MPEP § 2106.05(f)) one or more adherence components indicative of patient responsibility and physician responsibility based on the updated adherence level and the collected data as a grid-based summary view of the one or more adherence components with overlaid information.
For the following reasons, the Examiner submits that the above identified additional limitations do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitations of the computer system that includes a graphical user interface of an adherence indication tool, processing device, a memory and the improved GUI display of the adherence indication tool, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitations, “executing by said processing device an adherence indication tool that provides an improved graphical user interface on a display operatively connected to the processing device”, the Examiner submits that these limitations amount to merely using a computer Id.). 
Regarding the additional limitation “receiving by said processing device via the improved graphical user interface of the adherence indication tool a selection of the plurality of rules governing the patient activities”, “collecting data from the blood glucose meter or the insulin pump upon each of the patient activities being indicated accomplished to said processing device via the improved graphical user interface of the adherence indication tool” and “receiving by said processing device via the improved graphical user interface of the adherence indication tool a specified time window of interest in the collected data,” the Examiner submits that this additional limitation merely adds insignificant pre-solution activity (data gathering; selecting data to be manipulated) to the at least one abstract idea (see MPEP § 2106.05(g)).
Claim 31 (similar to claims 21 and 33) does not have any additional elements.
For claim 25 (similar to claim 21), regarding the additional limitation “blood glucose meter or an insulin pump” the Examiner submits that this additional limitation amounts to merely using a computer coupled to medical devices as peripherals to gather information to perform the at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is 
For these reasons, representative independent claim 21 with its dependent claims 22-30 and 40, analogous independent claim 31 with its dependent claims 32 and 41, analogous independent claim 33 with its dependent claims 34-38 do not recite additional elements that integrate the judicial exception into a practical application.
2019 PEG: Step 2B:
Regarding Step 2B of the 2019 PEG, in representative independent claim 15, regarding the additional limitations of the graphical user interface of an adherence indication tool, processing device, a memory and the improved GUI display of the adherence indication tool, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)). 
Regarding the additional limitations, “executing by said processing device an adherence indication tool that provides an improved graphical user interface on a display operatively connected to the processing device”, the Examiner submits that these limitations amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)) and are mere instructions to apply the above-noted at least one abstract idea (Id.). 
Regarding the additional limitation “receiving by said processing device via the improved graphical user interface of the adherence indication tool a selection of the plurality of rules governing the patient activities”, “collecting data from the blood glucose meter or the insulin pump upon each of 
Thus, representative independent claim 33 and analogous independent claims 21 and 31 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
In dependent claims 22-30, 32 34-38 and 40-41, there is no additional elements.
In dependent claim 25 and analogous dependent claim 21, regarding the additional limitation of “blood glucose meter or an insulin pump,” which the Examiner submits that this additional limitation amount to merely using a computer to perform the at least one abstract idea (see MPEP § 2106.05(f)), the Examiner further submits that these limitations do no more than generally link use of the abstract idea to a particular field of use because they merely specify the type of input sources which does not alter or affect how the abstract idea is performed (see MPEP § 2106.05(e)).
Therefore, claims 21-38 and 40-41 are ineligible under 35 USC §101.




	Response to Arguments
Applicant argues that amended independent claims 21, 31, and 33 integrate any alleged judicial exception into a practical application of use. see pgs. 14-15 of Remarks – Examiner disagrees.
The claimed GUI for, “displaying the updated adherence level on the improved GUI display of the adherence indication tool; and displaying on the improved graphical interface one or more adherence components indicative of patient responsibility and physician responsibility based on the updated adherence level and the collected data as a grid-based summary view of the one or more adherence components with overlaid information”, recited in claims 21, 31 and 33, are extra-solution activities of gathering data, which happens to be low level data processing and the improved user interface carries no weight without further details enumerated in the claims. Here, the GUI used for glucose meter recordings within time intervals, selecting activities to achieve goals that a diabetes patient and claiming that there is no ambiguity in the accomplishment of selecting activities to achieve the goals is not improving the GUI, but rather is mere data gathering typically presented on a medical app. With the specification falling short of explaining any such algorithm with no new way of analyzing data, it’s conclusive that a person, as a user attributes to having no ambiguity in application of the invention.
Applicant argues that the present amended claims recite much more than simply outputting information but rather are directed to a method employing an improved, particular device and recite a specific manner of displaying a limited set of information on an improved display for the device while reciting more than a mere result but reciting specific steps of how to accomplish the recited result. Thus, similar to at least Finjan, Visual Memory, and Core Wireless. see pgs. 16-17 of Remarks – Examiner disagrees.
Unlike Finjan, Visual Memory, and Core Wireless, no technological improvements have been placed within the diabetes management and treatment fields, medical record keeping software, clinical analysis, artificial intelligence algorithms and the functionality of a computing device 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Teresa Williams whose telephone number is 571.270.5509.  The Examiner can normally be reached on Mon-Fri, 8:30 am -6:30 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Elaine Gort at 571.272.6781.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

/T.S.W./Examiner, Art Unit 3686                                                                                                                                                                                                        06/14/2021

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3686